DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 17-19 are objected to because of the following informalities:  
Claim 1 recites:

    PNG
    media_image1.png
    67
    857
    media_image1.png
    Greyscale
  
This should read “preprocessing at least one of the flaw image or non-flaw image not including a flaw;”
Claims 17-19 are objected to for the same error. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu et al. (US 10346969 B1 hereinafter “Raghu”) in view of Hirotaro et al. (CN-110959114-A1 hereinafter “Hirotaro”).

Regarding claim 1, Raghu teaches
A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device, the computer program performs operations to provide methods for detecting flaws, and the operations comprise:
(Raghu, Para 15:

    PNG
    media_image2.png
    285
    1361
    media_image2.png
    Greyscale

;
Raghu, Para 63:

    PNG
    media_image3.png
    229
    675
    media_image3.png
    Greyscale

)
extracting a flaw patch from a flaw image including a flaw 
(Raghu, Fig 3A:

    PNG
    media_image4.png
    780
    548
    media_image4.png
    Greyscale

; 
 Raghu, Paras 70:

    PNG
    media_image5.png
    110
    669
    media_image5.png
    Greyscale

;)
preprocessing at least one of the flaw image or non-flaw image which not including a flaw;
(Raghu, Paras 71:

    PNG
    media_image6.png
    192
    1343
    media_image6.png
    Greyscale

;)
extracting a non-flaw patch from at least one of the preprocessed flaw image or non-flaw image; and
(Raghu, Para 73:

    PNG
    media_image7.png
    138
    678
    media_image7.png
    Greyscale

;) 
training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch.
(Raghu, Para 75:

    PNG
    media_image8.png
    55
    667
    media_image8.png
    Greyscale

;
	Raghu, Para 72:
	
    PNG
    media_image9.png
    84
    678
    media_image9.png
    Greyscale

;
	Raghu, Fig 3B:
	
    PNG
    media_image10.png
    595
    776
    media_image10.png
    Greyscale

;)

Raghu teaches extracting a flaw patch from a flaw image including a flaw, but does not expressly disclose “and the operation of extracting the flaw patch comprises at least one of: extracting the flaw patch so that at least one of the flaw regions is included in a center of the flaw patch; extracting the flaw patch so that the at least one of the flaw regions is included in a boundary of the flaw patch; or extracting the flaw patch so that a predetermined number or more of flaw regions placed side by side continuously are included in the flaw patch;”
Hirotaro teaches:
wherein the flaw image comprises one or more flaw regions and the operation of extracting the flaw patch comprises at least one of: extracting the flaw patch so that at least one of the flaw regions is included in a center of the flaw patch; extracting the flaw patch so that the at least one of the flaw regions is included in a boundary of the flaw patch; or extracting the flaw patch so that a predetermined number or more of flaw regions placed side by side continuously are included in the flaw patch;
(Hirotaro, Page 8:

    PNG
    media_image11.png
    138
    1299
    media_image11.png
    Greyscale
; Hirotaro describes extracting defects at the center of an image of the defect;
Hirotaro, Fig. 8A:

    PNG
    media_image12.png
    262
    452
    media_image12.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu such that the operation of extracting the flaw patch included a flaw region being in a center of the flaw patch, as taught by Hirotaro.
The suggestion/motivation for doing so would have been to extract a uniform number of pixels in relation to the center of the patch for each patch examined.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu with Hirotaro to obtain the invention as specified in claim 1.

Regarding claim 3, Raghu in view of Hirotaro teaches the computer program according to claim 1, wherein the flaw patch is portion region with a predetermined size extracted from the flaw image, and wherein the non-flaw patch is portion region with a predetermined size extracted from at least one of the flaw image or the non-flaw image.
(Raghu, Para 37:

    PNG
    media_image13.png
    124
    1338
    media_image13.png
    Greyscale

;)

Regarding claim 4, Raghu in view of Hirotaro teaches The computer program according to claim 1_[[2]], wherein the flaw patch comprises one or more flaw regions included in the flaw image, and wherein the non-flaw patch doesn't comprise the one or more flaw regions included in the flaw image.
(Raghu, Para 72:

    PNG
    media_image14.png
    776
    1375
    media_image14.png
    Greyscale

;)

Regarding claim 5, Raghu in view of Hirotaro teaches the computer program according to claim 1_[[2]], but does not expressly disclose wherein the operation of extracting a flaw patch from a flaw image with flaws[[,]] further comprises-at 
Hirotaro teaches:
extracting the flaw patch so that a predetermined number or more of flaw regions are included in the flaw patch
(Hirotaro, Page 8:

    PNG
    media_image15.png
    165
    1640
    media_image15.png
    Greyscale
;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu such that a predetermined number of flaw regions are included in the flaw patch, as taught by Hirotaro.
The suggestion/motivation for doing so would have been to adjust the number of flaw regions to best fit the training data set.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu with Hirotaro to obtain the invention as specified in claim 5.

Regarding claim 6, Raghu in view of Hirotaro teaches the computer program according to claim 1, wherein the operations further comprise preprocessing the flaw patch; and wherein the training data set comprises the preprocessed flaw patch.
(Raghu, Para 71: 

    PNG
    media_image16.png
    180
    1349
    media_image16.png
    Greyscale

;
Raghu, Para 73: 

    PNG
    media_image17.png
    236
    1346
    media_image17.png
    Greyscale

;)

Regarding claim 7, Raghu in view of Hirotaro teaches the computer program according to claim 1, wherein the operation of preprocessing at least one of the flaw image or a non-flaw image, comprises at least one of: removing a noise included in a preprocessing target image which is at least one of the flaw image or the non-flaw image; removing a feature less than a predetermined size included in the preprocessing target image; removing a gap between two or more features, if a distance of the two or more features included in the preprocessing target image is less than a predetermined distance; 50 Docket No.: 67PT-317194or smoothing a boundary of a feature included in the preprocessing target image.
(Raghu, Para 90:

    PNG
    media_image18.png
    179
    1354
    media_image18.png
    Greyscale

; Contrast enhancement is performed to remove noise caused by insufficient contrast level)

Regarding claim 12, Raghu in view of Hirotaro teaches the computer program according to claim 1, a proportion between the number of flaw patches and the number of non-flaw patches included in the training data set is determined by a predetermined balance proportion.
(Raghu, Para 74:

    PNG
    media_image19.png
    396
    1342
    media_image19.png
    Greyscale

;) 
Regarding claim 14, Raghu in view of Hirotaro teaches the computer program according to claim 1, wherein the operations further comprise: extracting one or more patches from a classification target image classifying the one or more patches to flaw or non-flaw patch by computing using the trained neural network model; and determining that a flaw is included in the classification target image when a predetermined number or more of patches among one or more patches are classified as flaw patches.
(Raghu, Para 107: 

    PNG
    media_image20.png
    457
    1348
    media_image20.png
    Greyscale

;
Raghu, Fig 10:

    PNG
    media_image21.png
    734
    634
    media_image21.png
    Greyscale

; 
Raghu, Fig 11:

    PNG
    media_image22.png
    343
    691
    media_image22.png
    Greyscale

;)

Regarding claim 15, Raghu in view of Hirotaro teaches the computer program according to claim 1, wherein the flaw image and the non-flaw image are at least one of: an image of the product after a manufacturing process is completed, or an image of the product during a manufacturing process.
(Raghu, Para 15:

    PNG
    media_image23.png
    521
    1359
    media_image23.png
    Greyscale

;)


Regarding claim 17, it recites the computer program of claim 1 as a method. Raghu discloses the method:
(Raghu, Para 32:

    PNG
    media_image24.png
    356
    1350
    media_image24.png
    Greyscale
) 
With respect to the remaining limitations of claim 17, the analyses in rejecting claim 1 is equally applicable to claim 17.

Regarding claim 18, it recites the computer program of claim 1 as a server. Raghu discloses the server:
(Raghu, Para 43:

    PNG
    media_image25.png
    355
    1376
    media_image25.png
    Greyscale
;
;)
With respect to the remaining limitations of claim 18, the analyses in rejecting claim 1 is equally applicable to claim 18.

Regarding claim 19, it recites the computer program of claim 1 as a computer readable medium storing data structure. 
(Raghu, Para 45:

;)
With respect to the remaining limitations of claim 19, the analyses in rejecting claim 1 is equally applicable to claim 19.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raghu in view of Hirotaro and further in view of Yao et al. (US 10552952 B2 hereinafter “Yao”).

Regarding claim 8, Raghu in view of Hirotaro teaches the computer program according to claim 1, wherein the operation of preprocessing at least one of the flaw image or a non-flaw image, comprises: converting a preprocessing target image, which is at least one of the flaw image or the non-flaw image, to a binary image;
(Raghu, Para 94:

    PNG
    media_image30.png
    238
    1375
    media_image30.png
    Greyscale

;)
Raghu in view of Hirotaro does not expressly disclose:
obtaining an inversed image by inverting a binary value included in the binary image; obtaining an opened image by opening the inversed image; and obtaining a preprocessed image including a difference value between the inversed image and the opened image.
Yao teaches:
obtaining an inversed image by inverting a binary value included in the binary image;
(Yao, Col 12:

    PNG
    media_image31.png
    379
    645
    media_image31.png
    Greyscale

;)
obtaining an opened image by opening the inversed image;
(Yao, Col 12-13:

    PNG
    media_image32.png
    90
    648
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    53
    645
    media_image33.png
    Greyscale

;)
and obtaining a preprocessed image including a difference value between the inversed image and the opened image.
(Yao, Col 12:

    PNG
    media_image34.png
    175
    639
    media_image34.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu in view of Hirotaro such that a difference value between the inversed image of the flaw image/non-flaw image and an opened image was obtained, as taught by Yao.
The suggestion/motivation for doing so would have been to even the background brightness of the image after the image was morphologically processed in order to remove small connected regions (i.e. noise).
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu in view of Hirotaro with Yao to obtain the invention as specified in claim 8.

Regarding claim 9, Raghu in view of Hirotaro and further in view of Yao teaches the computer program according to claim 8, wherein the operation of obtaining an opened image by opening the inversed image, comprises removing a feature less than a predetermined size included in the inversed image.
(Yao, Col 12-13:

    PNG
    media_image35.png
    96
    655
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    492
    651
    media_image36.png
    Greyscale

;)

Regarding claim 10, Raghu in view of Hirotaro teaches the computer program according to claim 1, the operation of preprocessing at least one of the flaw image or a non-flaw image, comprises: converting a preprocessing target image, which is at least one of the flaw image or the non-flaw image, to a binary image; 
(Raghu, Para 94:

    PNG
    media_image30.png
    238
    1375
    media_image30.png
    Greyscale

;)
Raghu in view of Hirotaro does not expressly disclose:
obtaining a closed image by closing the binary image; obtaining a differential image including a difference value between the inversed image and the closed image; and obtaining a preprocessed image by inverting a binary value included in the 51Docket No.: 67PT-317194differential image.

Yao further teaches:
obtaining a closed image by closing the binary image; 
(Yao, Col 12-13:

    PNG
    media_image37.png
    93
    641
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    97
    646
    media_image38.png
    Greyscale

;)
obtaining a differential image including a difference value between the inversed image and the closed image; 
(Yao, Col 12:

    PNG
    media_image34.png
    175
    639
    media_image34.png
    Greyscale

;)

and obtaining a preprocessed image by inverting a binary value included in the differential image. 
(Yao, Col 12-13:

    PNG
    media_image37.png
    93
    641
    media_image37.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu in view of Hirotaro such that a differential image between the inversed image of the flaw image/non-flaw image and opened image was obtained and followed by an inversion and closing operation of the inverted image, as taught by Yao.
The suggestion/motivation for doing so would have been to remove noise such as small holes included in the foreground and even the background brightness of the image after the image was morphologically processed through the use of erosion techniques well known in the art of image processing.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu in view of Hirotaro with Yao to obtain the invention as specified in claim 10.

Regarding claim 11, Raghu in view of Hirotaro and further in view of Yao teaches the computer program according to claim 10,
wherein the operation of obtaining a closed image by closing the binary image, comprises at least one of: removing a gap between two or more of features, when a distance of the two or more of features included in the binary image is less than a predetermined distance; or smoothing a boundary of a feature included in the binary image. 
(Yao, Col 12-13:

    PNG
    media_image39.png
    91
    640
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    121
    643
    media_image40.png
    Greyscale

;)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raghu in view of Hirotaro and further in view of Bhaskar et al. (US 2019/0303717 A1 hereinafter “Bhaskar”).

Regarding claim 13, Raghu in view of Hirotaro teaches the computer program according to claim 1, but does not expressly disclose: wherein the operation of training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch, comprises training different neural network models for each patch size.
Bhaskar teaches:
wherein the operation of training a neural network model for classifying patches to flaw or non-flaw with a training data set comprising the flaw patch and the non-flaw patch, comprises training different neural network models for each patch size.
(Bhaskar, Page 8:

    PNG
    media_image41.png
    303
    1051
    media_image41.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu in view of Hirotaro such that different neural network models were used for each patch size, as taught by Bhaskar.
The suggestion/motivation for doing would have been to aid in the speed of training/learning in the network models as well as aid in the identification of flaw causes in the manufacturing process by training each network model to learn about a single specific patch size. 
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu in view of Hirotaro with Bhaskar to obtain the invention as specified in claim 13.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Raghu in view of Hirotaro and further in view of Lundberg et al. (US 2020/0088862 A1 hereinafter “Lundberg”).

Regarding claim 16, Raghu in view of Hirotaro teaches the computer program according to claim 1, wherein the operations further comprise: 
computing an image 
(Raghu, Fig 3A:

    PNG
    media_image4.png
    780
    548
    media_image4.png
    Greyscale

; 
 Raghu, Paras 70:

    PNG
    media_image5.png
    110
    669
    media_image5.png
    Greyscale

;
Raghu, Para 74:

    PNG
    media_image42.png
    134
    1048
    media_image42.png
    Greyscale

;)
Raghu in view of Hirotaro does not expressly disclose the use of images obtained during a manufacturing process.
Lundberg teaches:
(Lundberg, Para 29:

    PNG
    media_image43.png
    202
    1183
    media_image43.png
    Greyscale

;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the flaw detecting systems and methods of Raghu in view of Hirotaro such that the neural network was introduced directly in the manufacturing process of the objects to be inspected, as taught by Lundberg.
The suggestion/motivation for doing would have been to efficiently detect and classify flaws on the objects to be inspected without the need to transfer the objects or otherwise interact with them in a way that could introduce new flaws. Performing the flaw detection and classification during the manufacturing process more accurately reflects the flaws created during the manufacturing process.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Raghu in view of Hirotaro with Lundberg to obtain the invention as specified in claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL GIBBENS/Examiner, Art Unit 2662/



/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662